 

--------------------------------------------------------------------------------

Exhibit 10.1
 
 


GENERAL RELEASE AGREEMENT


This Settlement Agreement and General Release (the “Agreement”) is entered into
on December 15, 2005, by and between Gregory A. Peters (“PETERS”) and Internap
Network Services Corporation (“INTERNAP”), and arises out of the termination of
PETERS’s employment.


WHEREAS PETERS was employed by INTERNAP; and
 
WHEREAS PETERS resigned from his employment with INTERNAP effective November 18,
2005 (“Termination Date”).
 
NOW, THEREFORE, in consideration of the material promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:


1.    Consideration by INTERNAP. Provided that PETERS has executed and delivered
to the Company this Agreement and this Agreement becomes effective as set forth
in Paragraph 18 hereunder and subject to the terms of this Agreement, PETERS
shall receive a cash severance payment in the amount of $700,000.00 (based on
PETERS’S annual salary at the time of termination of $350,000.00). Payment of
such severance amounts shall be subject to standard payroll tax withholdings and
deductions.


INTERNAP shall reimburse PETERS, on a monthly basis, for the insurance premiums
that PETERS has paid for COBRA continuation coverage under INTERNAP’s group
health plan for health benefits substantially similar to those PETERS was
receiving immediately prior to the termination of his employment, for the period
from the Termination Date until the earlier of: (i) eighteen (18) months from
the Termination Date or (ii) the date upon which PETERS becomes eligible to be
covered under another employer's group health plan. The first monthly payment
made to PETERS shall include all such COBRA reimbursements owed and not yet
paid. All other employee benefits previously provided by INTERNAP have ceased in
accordance with the terms of each employee benefit plan or policy.


PETERS understands and acknowledges that the benefits to be provided him by
INTERNAP under this Agreement are in excess of those he would have received from
INTERNAP if he had not elected to sign this Agreement. PETERS further
understands and acknowledges that INTERNAP owes no additional amounts to PETERS
for wages, commissions, back pay, severance pay, accrued vacation, sick leave,
other leave or any other reason.


2.    General Release of Claims. In exchange for the promises and agreements
described in this Agreement, PETERS hereby voluntarily, irrevocably, fully, and
completely RELEASES, ACQUITS, AND FOREVER DISCHARGES INTERNAP (including its
current and former owners, shareholders, predecessors, successors, assigns,
agents, directors, officers, employees, representatives, attorneys, insurers,
parent company, divisions, affiliates, and related business
 
 
1

--------------------------------------------------------------------------------


 
 
entities, collectively known herein as “INTERNAP Releasees”) from any and all
claims, complaints, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts, and expenses of any nature whatsoever (whether known or
unknown) which PETERS ever had, may have, or now has arising from or related to,
directly or indirectly, PETERS’s employment with INTERNAP, the termination of
PETERS’s employment with INTERNAP, or other events accrued as of the date of
execution of this Agreement, including, but not limited to:


 
(a)
violations of the Employee Retirement Income Security Act, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the Fair
Labor Standards Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Equal Pay Act, the Civil Rights Act of 1866, 42 U.S.C.
§ 1981, the Family and Medical Leave Act, the Labor Management Relations Act,
the National Labor Relations Act, the Consolidated Omnibus Budget Reconciliation
Act of 1985, 42 U.S.C. § 1983, Executive Order 11246, Executive Order 11141, the
Rehabilitation Act of 1973, or the Sarbanes-Oxley Act of 2002;




 
(b)
violations of any other federal or state statute or regulation or local
ordinance;




 
(c)
claims for lost or unpaid wages, compensation, or other benefits claims under
state law, defamation, intentional infliction of emotional distress, negligent
infliction of emotional distress, bad faith action, slander, assault, battery,
wrongful or constructive discharge, negligent hiring, retention and/or
supervision, fraud, misrepresentation, conversion, tortious interference with
property, negligent investigation, breach of contract, or breach of fiduciary
duty;




 
(d)
any claims to benefits under any and all bonus, severance, workforce reduction,
early retirement, outplacement, or any other similar plan sponsored by INTERNAP
which PETERS ever had or now has or may in the future have; and




 
(e)
any claims under the California Fair Employment and Housing Act, as amended; the
Washington Law Against Discrimination in Employment, as amended; the Washington
Family Leave Act, as amended; or any other state law arising in tort or
contract.



In addition, PETERS acknowledges that this Agreement constitutes a full
SETTLEMENT, ACCORD AND SATISFACTION of all claims covered by the release
provisions of this Section.


3.    Covenant Not to Sue. PETERS forever waives, releases, and covenants not to
sue or file any complaint or claim against any INTERNAP Releasee with any court,
governmental agency or other entity based on any act or omission arising or
occurring prior to the date of execution of this Agreement, whether known or
unknown at the time of execution, including any claim related to any employee
benefit plan (and related trusts) maintained by the company. PETERS also waives
any right to recover in a civil suit brought by any governmental agency or any
other individual on his behalf.
 
 
2

--------------------------------------------------------------------------------



 
Notwithstanding the foregoing, it is understood by all parties that PETERS does
not release any claims that may arise under the terms of this Agreement or after
the effective date of this Agreement.


4.    Return of Property and Information. PETERS agrees to return all INTERNAP
property within three (3) days of his execution of this Agreement. Such property
includes, but is not limited to, the original and any copy (regardless of the
manner in which it is recorded) of all information provided by INTERNAP to
PETERS or which PETERS has developed or collected in the scope of his
employment, as well as all INTERNAP-issued equipment, supplies, accessories,
vehicles, keys, instruments, tools, devices, computers, cellphones, pagers,
materials, documents, plans, records, notebooks, drawings, or papers. Provided,
however, PETERS may retain copies of documents relating to INTERNAP’s employee
benefit plans applicable to PETERS and income records to the extent necessary
for PETERS to prepare his individual tax returns.


5.    Protective Covenants. 


(a)    For the purposes of this Agreement, the term “Confidential Information”
shall mean valuable, non-public, competitively sensitive data and information
relating to the INTERNAP Releasees’ business that is not generally known by or
readily available to INTERNAP’s competitors. Confidential Information includes,
but is not limited to: (1) business and employment policies, marketing methods
and the targets of those methods, finances, business plans, promotional
materials and price lists; (2) the terms upon which INTERNAP obtains products
from its suppliers and sells them to customers; (3) the nature, origin,
composition and development of INTERNAP’s products; and (4) the manner in which
INTERNAP provides products and services to its customers. “Confidential
Information” does not include information that is readily ascertainable through
publicly available sources.
 
(b)    For the purposes of this Agreement, the term “Trade Secret” shall mean
information, without regard to form, including, but not limited to, technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers which is
not commonly known by or available to the public and which information:



 
(1)
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and

 
 
3

--------------------------------------------------------------------------------



 

 
(2)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.



(c)    To the extent that the above definitions contained in paragraphs 5(a) and
5(b) are inconsistent with definitions of “Confidential Information” and “Trade
Secret” mandated under applicable law, the foregoing definitions shall be deemed
amended to the degree necessary to render them consistent with applicable law.


(d)    In recognition of the need of INTERNAP Releasees to protect their
legitimate business interests, PETERS hereby covenants and agrees that: (1) with
regard to each item which under Georgia law is a Trade Secret of INTERNAP
Releasees, at all times during which such item remains a Trade Secret under
Georgia law; and (2) with regard to each item under which Georgia law is
INTERNAP Confidential Information, for a period of two (2) years after the date
of this Agreement, PETERS shall regard and treat each item constituting all or
any portion of the Trade Secrets and all Confidential Information as strictly
confidential and wholly owned by the INTERNAP Releasees, and will not, for any
reason in any fashion, either directly or indirectly use, sell, lend, lease,
distribute, license, transfer, assign, show, disclose, disseminate, reproduce,
copy, or otherwise communicate any such item or information to any third party,
for his/her own benefit or for any purpose other than in accordance with the
express, written instructions of INTERNAP Releasees.
 

 
(e)    Non-Competition Covenant. PETERS hereby covenants and agrees that for a
period of 18 months after the date of this Agreement, PETERS will not compete
with the Business of INTERNAP by performing management or strategic activities,
or by rendering other services, of the type PETERS performed for INTERNAP during
his employment. Likewise, PETERS hereby covenants and agrees that he will not
perform activities of the type which in the ordinary course of business would
involve the utilization of Confidential Information or Trade Secrets protected
from disclosure by this Agreement. This paragraph 5(e) restricts competition
only within a ten mile radius of each of the cities in which INTERNAP maintained
an office during PETERS’s employment.

   

 
For the purposes of this Agreement, the “Business of INTERNAP” means any entity
that is engaged in: (1) managed high performance Internet connectivity; (2)
hosting or collocation services; (3) virtual private network services; (4)
content distribution network services; or (5) application acceleration products
or services.

   

 
If PETERS receives a job offer that may be covered by this paragraph 5(e),
PETERS may request the Chairman of INTERNAP’s Board of Directors to indicate
whether or not such job would be prohibited under this paragraph, and the
Chairman of INTERNAP’s Board of Directors shall make such determination in his
or her sole discretion.

   

 
(f) Non-Solicitation Covenant. PETERS hereby covenants and agrees that during
employment with INTERNAP and for a period of 18 months after the date of this
Agreement, PETERS will not directly or indirectly solicit or attempt to solicit
any business in competition with the Business of INTERNAP from any of INTERNAP's
customers or suppliers with whom PETERS had Contact during PETERS’s employment
with INTERNAP. For the purposes of this Agreement, “Contact" means direct or
indirect interaction between PETERS and INTERNAP’s customers which took place in
an effort to further the business relationship.

 
 
4

--------------------------------------------------------------------------------


 
 

  (g)    Non-Recruitment of INTERNAP Employees. PETERS hereby covenants and
agrees that for a period of 18 months following the cessation of employment,
PETERS will not directly or indirectly solicit or attempt to solicit any
employee of INTERNAP for the purpose of encouraging, enticing, or causing said
employee to terminate employment with INTERNAP.

   

  (h)    Other Employment After Termination. PETERS acknowledges and represents
that PETERS has substantial experience and knowledge such that PETERS can
readily obtain subsequent employment which does not violate this Agreement.

 
Acknowledgments. PETERS hereby acknowledges and agrees that the covenants and
agreements contained in Paragraph 5 are reasonable as to time, scope, and
territory given INTERNAP’s need to protect proprietary and confidential
information about its business, client and customer information, and its
investment in employees. In the event any covenant or agreement in this
Agreement shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its extending for too great a period of time or over
too great a geographical area or by reason of its being too extensive in any
other respect, it shall be interpreted to extend only over the maximum period of
time for which it may be enforceable and/or over the maximum geographical area
as to which it may be enforceable and/or to the maximum extent in all other
respects as to which it may be enforceable, all as determined by such court in
such action.
 
Specific Performance. PETERS acknowledges and agrees that any breach of a
covenant or agreement by him will cause irreparable damage to INTERNAP, the
exact amount of which will be difficult to determine, and that the remedies at
law for any such breach will be inadequate.  Accordingly, PETERS agrees that, in
addition to any other remedy that may be available at law, in equity, or
hereunder, INTERNAP shall be entitled to specific performance and injunctive
relief, without posting bond or other security to enforce or prevent any
violation of any of the covenants or agreements by him.


6.    No Re-employment. PETERS agrees never to seek employment or re-employment
with INTERNAP or any of its parent, subsidiary, or related companies or
divisions in the future. PETERS acknowledges that he is not now nor will he ever
be eligible for such employment or re-employment and that this is fair and just
under the relevant facts and circumstances.


7.    Non-Admissions. PETERS agrees that this Agreement shall not in any way be
construed as an admission by INTERNAP or others released herein that any of them
has acted wrongfully with respect to PETERS or any other person or persons or
that PETERS has any rights whatsoever against them, and INTERNAP specifically
disclaims any liability to or wrongful acts against PETERS, or any other person
or persons, on the part of itself or any of the INTERNAP Releasees.
 
 
5

--------------------------------------------------------------------------------



 
8.    Non-Assignment of Claims. PETERS acknowledges and warrants, understanding
that the truth of said acknowledgment and warranty is material to the making of
this Agreement, that he has not assigned or otherwise transferred any of the
claims released by him through this Agreement, and he hereby promises to
indemnify and hold harmless the INTERNAP Releasees with respect to any damages,
costs or other injuries, including the payment of attorneys’ fees, which might
arise through the assertion of any claim released herein.


9.    Intentionally left blank.


10.   Non-disparagement. PETERS agrees that he will not engage in any action
that disparages INTERNAP or its officers, directors, managers, employees or
practices; or that disrupts or impairs its normal operations or harms the
reputation of INTERNAP with its customers, suppliers or the public; or
interferes with existing contractual relationships with customers, suppliers or
INTERNAP associates. Nothing in this Agreement prevents PETERS from responding
accurately and fully to any question, inquiry or request for information when
required by legal process.


11.   Cooperation. PETERS agrees to cooperate with INTERNAP following the
termination of his employment by being reasonably available to testify on behalf
of INTERNAP or any subsidiary or affiliate in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, and to assist
INTERNAP, or any subsidiary or affiliate, in any such action, suit or
proceeding, by providing information and meeting and consulting with
representatives or counsel to INTERNAP, or any subsidiary or affiliate, as
reasonably requested. INTERNAP agrees to reimburse PETERS for all expenses
actually incurred in connection with his provision of testimony or assistance
pursuant to this Section.


12.   No Assistance. PETERS shall not voluntarily provide assistance,
information or advice, directly or indirectly (including through any agent or
attorney), to any person or entity in connection with bringing any claim or
cause of action of any kind against INTERNAP, nor will PETERS induce or
encourage any person or entity to do so. Nothing in this Agreement prohibits
PETERS from testifying truthfully under subpoena or providing other assistance
under compulsion of law


13.   Resignation of Positions. By signing this Agreement, PETERS hereby
confirms his resignation from any and all positions he held with INTERNAP or its
subsidiaries, if any, on the Termination Date, to be effective immediately.
PETERS also shall promptly execute any and all forms, documents and agreement as
INTERNAP deems necessary for PETERS to establish his resignation as provided
herein.


14.   No Presumption Against Drafter. This Agreement has been drafted through a
cooperative effort of both parties, and neither party shall be considered the
drafter of this Agreement so as to give rise to any presumption or convention
regarding construction of this document.
 
 
6

--------------------------------------------------------------------------------



 
15.   Voluntariness. PETERS acknowledges that he fully understands the extent
and impact of the provisions of this Agreement and that he has executed it
voluntarily and without any coercion, undue influence, threat, or intimidation
of any kind whatsoever.


16.    Attorneys’ Fees. The parties specifically acknowledge and agree that each
party will be responsible for its own attorneys’ fees, costs, and expenses
incurred in connection with this Agreement and the events giving rise hereto.


17.    Consideration Period. PETERS hereby has been advised and understands that
he has twenty-one (21) days from the date of receipt to decide whether or not to
sign this Agreement, which period may be shortened and waived by PETERS. This
period is designed to allow PETERS to consult with a financial advisor,
accountant, attorney or anyone else whose advice PETERS chooses to seek.


This Agreement and any and all offers contained herein will automatically expire
immediately after January 3, 2006, if PETERS has not returned to INTERNAP an
executed copy of this Agreement by that time or earlier as set forth herein.
 
18.    Effective Date of Agreement and Option to Revoke. PETERS hereby has been
advised and understands that he may revoke this Agreement within seven days
after signing it. The last day upon which this Agreement can be revoked is
referred to herein as the “Last Revocation Day.” Revocation shall be made by
delivering a written notice of revocation to INTERNAP no later than 5:00 p.m.
Eastern Time on the Last Revocation Day at the following address:




Internap Network Services Corporation
Attention: Eugene Eidenberg
250 Williams Street, Suite E-100
Atlanta, Georgia 30303


With a copy to:
Internap Network Services Corporation
Attention: Vice President and General Counsel
250 Williams Street, Suite E-100
Atlanta, GA 30303


The parties agree and understand that if PETERS does not revoke this Agreement
on or before the Last Revocation Day, this Agreement shall become effective on
the day following the Last Revocation Day, and PETERS shall receive the payments
and benefits as described in Paragraph 1 of this Agreement as follows: $250,000
by no later than December 31, 2005 and $450,000 by no later than January 7,
2006. If PETERS does revoke this Agreement on or before the Last Revocation Day,
this Agreement shall not become effective, this Agreement and any and all offers
herein will automatically be terminated and expired and PETERS shall not receive
the payments and benefits described in Paragraph 1 of this Agreement.

 
7

--------------------------------------------------------------------------------


 
 
19.    Notice. All notices, requests, demands and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or seven days after mailing if mailed, first class, certified
mail, postage prepaid:


TO INTERNAP:    Internap Network Services Corporation
Attention: Chairman of the Board 
250 Williams Street, Suite E-100
Atlanta, Georgia 30303
 
and to:
 
Internap Network Services Corporation
Attention: Vice President and General Counsel
250 Williams Street, Suite E-100
Atlanta, Georgia 30303


 
TO PETERS:      Mr. Gregory A. Peters
 


20.    Miscellaneous



 
(a)
Scope of Agreement. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and INTERNAP, and inure to
the benefit of both you and INTERNAP, their heirs, successors and assigns. If
any provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question will be modified by the court so as to
be rendered enforceable in a manner consistent with the intent of the parties
insofar as possible. Headings and subheadings in this Agreement are solely for
convenience and do not constitute terms of this Agreement.




 
(b)
Applicable Law. This Agreement shall be interpreted, enforced, construed, and
governed under the laws of the State of Georgia without regard to its choice of
law rules. PETERS agrees that any future disputes between him and INTERNAP (the
“parties ”) including but not limited to disputes arising out of or related to
this Agreement and release of claims, will be resolved by binding arbitration,
except where the law specifically forbids the use of arbitration as a final and
binding remedy, in Fulton County, Georgia in accordance with the rules of the
American Arbitration Association by one arbitrator appointed in accordance with
said rules. INTERNAP will pay for the cost of the arbitration but each of the
parties will be responsible for the legal fees of that party’s legal counsel.
The Arbitrator will apply Georgia law, without references to rules of conflicts
law or rules of statutory arbitration, to the resolution of any dispute.
Judgment on the award rendered by the arbitrator may be entered in any court
having competent jurisdiction thereof. Notwithstanding the foregoing, the
parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
Section provided that the arbitrator shall have the ultimate authority to
determine whether such preliminary or interim equitable relief shall be
continued.

 
 
8

--------------------------------------------------------------------------------



 

 
(c)
Entire Agreement. This Agreement contains the entire agreement and understanding
concerning the subject matter hereof between the parties hereto, superseding and
replacing all prior negotiations, understandings, representations and
agreements, written or oral. No modification, amendment, waiver, termination or
discharge of this Agreement, or any of the terms or provisions hereof, shall be
binding upon either of the parties unless confirmed by a written instrument
signed by both parties. No waiver by any party of any term or provision of this
Agreement or of any default hereunder shall affect such party’s rights
thereafter to enforce such term or provision or to exercise any right or remedy
in the event of any other default, whether or not similar.




 
(d)
Severability. If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.




 
(e)
 Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.




 
(f)
Proper Construction. The language in all parts of this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against either of the parties. As utilized in this Agreement, the term
“or” shall be deemed to include the term “and/or” and the singular or plural
number shall be deemed to include the other, whenever the context so indicates
or requires. The paragraph headings used in this Agreement are intended solely
for convenience of reference and shall not in any manner amplify, limit, modify,
or otherwise be used in the interpretation of any of the provisions hereof.

 
21.    Acknowledgment of Knowing and Voluntary Waiver
 
PETERS hereby represents and warrants that:
 
 
9

--------------------------------------------------------------------------------


 
 

 
(a)
PETERS has CAREFULLY READ THIS AGREEMENT AND FULLY UNDERSTANDS ALL OF THE
PROVISIONS OF THIS AGREEMENT;

 

 
(b)
PETERS has had an OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF HIS CHOICE AS TO
THE TERMS OF THIS AGREEMENT to the full extent that he desired before signing
this Agreement;

 

 
(c)
PETERS understands that this Agreement FOREVER RELEASES INTERNAP from any legal
action arising prior to the date of execution of this Agreement;

 

 
(d)
PETERS has had the opportunity to REVIEW AND CONSIDER THIS AGREEMENT FOR A
PERIOD OF AT LEAST TWENTY ONE (21) DAYS before signing it;

 

 
(e)
PETERS understands that HE SHALL HAVE SEVEN (7) DAYS FOLLOWING THE EXECUTION OF
THIS AGREEMENT TO REVOKE SAID AGREEMENT;

 

 
(f)
In signing this Agreement, PETERS DOES NOT RELY ON NOR HAS HE RELIED ON ANY
REPRESENTATION OR STATEMENT (WRITTEN OR ORAL) NOT SPECIFICALLY SET FORTH IN THIS
AGREEMENT by INTERNAP or by any of INTERNAP’s agents, representatives, or
attorneys with regard to the subject matter, basis, or effect of this Agreement
or otherwise; and

 

 
(g)
PETERS was not coerced, threatened, or otherwise forced to sign this Agreement,
and PETERS is VOLUNTARILY SIGNING AND DELIVERING THIS AGREEMENT of his own free
will, and that each signature appearing hereafter is genuine.



IN WITNESS WHEREOF, the undersigned have signed and executed this Agreement on
the dates set forth below as an expression of their intent to be bound by the
foregoing terms of this Agreement.

 

/s/ Gregory A. Peters DATED: 12/15/05 GREGORY A. PETERS      



INTERNAP NETWORK SERVICES CORPORATION


 

BY: /s/ Eugene Eidenberg DATED: 12/15/05 EUGENE EIDENBERG   Chairman of the
Board  

 
10